Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 and 13-19 are pending.
Response to Amendment
The 35 USC 101 and 103 rejections (note, in the previous action claims 12-19 were indicated as being as rejected under 103 in label 8, but those claims should only have been rejected under 101 and objected to, as they were in respective labels 4 and label 20; claims 1-11, therefore, were the only claims actually be rejected under 35 USC 103) have been withdrawn in view of the entered amendments and remarks dated 5/3/2022.
Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the amendments and remarks dated 5/3/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 9,571,534 (Ding et al) – The method involves identifying attempt by a communications device to play video data within virtual meeting session using media player. Communications device is configured to share portion of desktop presented on device with other remote communications devices participating in virtual meeting session. A copy of video data is retrieved, and several media players are launched to present copy of video data on other remote communications devices. Several media players are launched corresponding to the location of media player on shared portion of desktop.
US Pat. 9,555,343 (Ouyang et al) – The method involves displaying a portion of content on a primary display of a primary device and a secondary display of a secondary device, where the secondary device is being shared with the primary device during an online conference session. The portion displayed on the primary display is detected, when a primary change has occurred in the content. A graphical element is displayed on the primary display in response to detection of the primary change occurred in the content.
US Pat. 10,542,126 (Nayak) – The method involves transmitting an invitation to an upcoming meeting hosted on an online conferencing system, where the invitation includes associated meeting time. A request is received by an invitee of the upcoming meeting to access the upcoming meeting prior to the meeting time. A presentation for the upcoming meeting is recorded. The recorded presentation is played during the meeting in response to receive an instruction to play the recording. The invitee is prompted to record a presentation for the upcoming meeting.
US Pub. No. 2006/0002315 (Theurer et al) – The screen data comprising user interface element is displayed by source node computer and transmitted to the consumer node computer. The transmission of screen data is suspended to the consumer node computer, based on detection of deployed and undeployed state of user interface element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452